      Case 1:16-cv-09934-PAE-KNF Document 173 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ILDA ARAUJO, LUC HOLIE, and JUBILEE FIRST
 AVENUE CORPORATION,
                                                                       16 Civ. 9934 (PAE) (KNF)
                                         Plaintiffs,
                                                                                 ORDER
                         v.

 ERIC MACAIRE,

                                         Defendant.



PAUL A. ENGELMAYER, District Judge:

        At the conference held on September 2, 2020, the Court scheduled a jury trial in this case

for January 4, 2021 and set January 11, 2021 as a backup trial date. Counsel have indicated that

all parties are available both weeks. Dkt. 172. Counsel are directed to keep those two weeks,

and the week of January 18, 2021 available for a trial.

        As counsel are aware, given public-safety limitations on the number of jury trials that can

be held during the current public health emergency, a trial consistent with the above dates may or

may not prove possible. The Court will notify counsel later in the autumn which date has been

allocated for this trial by the Board of Judges. Upon the firm selection of a trial date, the Court

will schedule a final pretrial conference.

        The Court notes that it has a very limited number of jury trials it can conduct this year

and is prioritizing criminal trials. However, the Court has ample time on the calendar this year

for a bench trial. The Court instructs counsel to confer promptly and notify the Court, in writing,

by Monday, September 14, 2020, whether both parties consent to a bench trial in this matter. For

avoidance of doubt, if the parties disagree on this point, their letter is not to disclose the different
      Case 1:16-cv-09934-PAE-KNF Document 173 Filed 09/03/20 Page 2 of 2




views of each side, but should merely report that the parties do not both so consent. If the parties

elect a bench trial, the Court’s staff will contact counsel shortly to schedule trial on a mutually

convenient date.




       SO ORDERED.
                                                               PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: September 3, 2020
       New York, New York




                                                  2
